                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK
                              Case No.: 1:18-CR-00134-KAM-1


UNITED STATES OF AMERICA,

       Plaintiff,

vs.

DONVILLE INNISS,

      Defendant.
__________________________________________/


                    DEFENDANT’S SENTENCING MEMORANDUM AND
                       REQUEST FOR A REASONABLE SENTENCE

       Defendant, DONVILLE INNISS (“Inniss”), by and through undersigned counsel, hereby

files this Sentencing Memorandum and asks this Court to impose a reasonable sentence, all facts

and circumstances considered.

                                    I.      INTRODUCTION

       In light of the mitigating factors set forth herein, Inniss respectfully requests this Court to

impose a probationary sentence and extensive community service. Such a sentence would be

sufficient – but not greater than necessary – to satisfy the factors outlined in 18 U.S.C. § 3553(a).

See Kimbrough v. United States, 552 U.S. 85, 101 (2007). With the exception of the improper

conduct at issue here, Inniss has led an exemplary and law-abiding life. Inniss’ extensive charitable

works and meritorious community involvement, his low risk of recidivism, the significant

emotional, psychological, public and private embarrassment, as well as the negative impact on him

which he will continue to face as a result of his conduct all provide ample justification for the

Court to impose a probationary sentence, though it is below the “presumptively not reasonable”
advisory sentencing guideline range. United States v. Cavera, 550 F.3d 180, 189 (2d. Cir. 2008)

(a district court may not presume that a sentence within the Guidelines range is reasonable).

                                II.     PROCEDURAL HISTORY

       1.         On March 15, 2018, the Government filed a three-count Indictment against Inniss

charging him with one (1) count of conspiracy to launder money in violation of 18 U.S.C. 1956(h)

(Count 1) and two counts of money laundering in violation of 18 U.S.C. 1956(a)(2)(A) (Counts

2–3). (D.E. 1).

       2.         On August 23, 2018, the Government filed a three-count Superseding Indictment

against Inniss charging him again with one (1) count of conspiracy to launder money in violation

of 18 U.S.C. 1956(h) (Count 1) and two counts of money laundering in violation of 18 U.S.C.

1956(a)(2)(A) (Counts 2–3). (D.E. 13).

       3.         On August 1, 2019, the Government filed a Second Superseding Indictment against

Inniss charging him once again with one (1) count of conspiracy to launder money in violation of

18 U.S.C. 1956(h) (Count 1) and two counts of money laundering in violation of 18 U.S.C.

1956(a)(2)(A) (Counts 2–3). (D.E. 50).1

       4.         On January 16, 2020, a jury convicted Inniss of all three counts alleged in the

Second Superseding Indictment after the conclusion of a four-day trial. (D.E. 106).

       5.         On July 24, 2020, this Court initially set Inniss sentencing hearing for November

23, 2020, (D.E. 115), which was subsequently reset to April 27, 2021 to give undersigned counsel

sufficient time to prepare for the sentencing, see Scheduling Order on December 16, 2020.



1
  The difference between the March 15, 2018, August 23, 2018, and August 1, 2019, indictments
is the theory of specified unlawful activity (i.e., an underlying violation of the Foreign Corrupt
Practices Act) which was absent from the initial Indictment, included in the first Superseding
Indictment, and later dismissed by Government motion. See D.E. 25 (Motion to Dismiss FCPA
Specified Unlawful Activity Theory).
                                                  2
                    III.    ADVISORY GUIDELINES CALCULATIONS

A.     UNCONTESTED GUIDELINE PROVISIONS

       U.S.S.G. §2S1.1 is the applicable guideline for violations of 18 U.S.C. § 1956. All three

Counts are grouped under U.S.S.G. §3D1.2(a) because they involve the same acts or transactions,

as well as under U.S.S.G. §3D1.2(d) because the offense level is determined largely on the basis

of the total amount of aggregate loss.

       Pursuant to U.S.S.G. §2S1.1, the base offense level is determined by the guideline for the

underlying offense, which is U.S.S.G. §2C1.1 (receiving a bribe). Accordingly, the base offense

level is fourteen (14). See U.S.S.G. §2C1.1(a)(1). Another four (4) levels are added pursuant to

the table in U.S.S.G. §2B1.1 because the value of the payments was more than $15,000 but less

than $40,000. See U.S.S.G. §2C1.1(b)(2). The base offense level is increased by four (4) more

levels under U.S.S.G. §2C1.1(b)(3) because Inniss was a public official in a high-level decision-

making or sensitive position. Two (2) levels are also added because Inniss was convicted under 18

U.S.C. 1956. See U.S.S.G. §2S1.1(b)(2)(B).

       Consequently, it is agreed that Inniss’ nonbinding merely “advisory,” presumptively not

reasonable total offense level should be, at least, twenty-four (24).

B.     CONTESTED GUIDELINE PROVISIONS

       The Government asserts the total offense level should be twenty-eight (28), which results

in an advisory guideline range of seventy-eight (78) to ninety-seven (97) months. Not only does

this advisory guideline range grossly overstate the seriousness of the offense, but it would also

result in a disproportionate and extensively lengthy sentence for a first-time, non-violent offender.

       The Government contends that a two (2)-level enhancement is appropriate pursuant to

U.S.S.G. §2C1.1(b)(1) because the offense conduct allegedly involved more than one bribe, as



                                                  3
well as a two (2)-level enhancement pursuant to U.S.S.G. §2S1.1(b)(2)(B) because the offense

allegedly involved “sophisticated” laundering. We disagree.

         1.     The Offense Did Not Involve More Than One Bribe

         The Government maintains the two (2)-level enhancement pursuant to U.S.S.G.

§2C1.1(b)(1) applies because Inniss received two payments, in two separate years. The

Government’s interpretation of the agreement between the Barbados Investment Development

Corporation (“BIDC”) and Insurance Corporation of Barbados Limited (“ICBL”) is either

fundamentally flawed or clearly contradicted by the facts.

         Application Note 6 of U.S.S.G. §2C1.1(b)(1) provides that related payments which, in

essence, constitute a single incident of bribery (e.g., a number of installment payments for a single

action) are to be treated as a single bribe or extortion, even if charged in separate counts. While

the Government chose to charge Inniss separately for these two payments (Count 2 for the 2015

payment and Count 3 for the 2016 payment), the two payments—even viewing all facts and

inferences in favor of the Government—were purportedly made to influence a single action—the

maintenance of the previously existing, years-long business relationship between ICBL and BIDC.

         The Second Circuit considers three factors in determining whether multiple payments

constitute a single bribe: (1) were the payments made to influence a single action, (2) do the pattern

and amount of payments bear the “hallmarks” of installment payments, such as regular payments

made toward a fixed sum, and (3) was the method for making the payment the same (i.e., the

payments involve the same payor/payee in each instance, and whether payments are made in the

same form and by the same means). See United States v. Arshad, 239 F.3d 276, 280-82 (2d Cir.

2001).




                                                  4
       Here, the evidence introduced at trial demonstrated the contract between the BIDC and

ICBL was for two years. See Government Exhibit 127 attached hereto as Exhibit A (Letter from

Samuel Harrison, Business Development Officer (BDO) of the BIDC to Stephen Ollivierre,

Managing Director of Sentry Insurance Brokers Ltd. (SIBL) dated June 24, 2015); see also

Government Exhibit 128 attached hereto as Exhibit B (Letter from Samuel Harrison, BIDC’s BDO

to Michael Tomlin, Managing Director of CGM Gallagher Insurance Brokers (Barbados) Ltd.

dated June 29, 2015); Government Exhibit 133 attached hereto as Exhibit C (Letter from Stephen

Ollivierre, Managing Director of CGM Gallagher Insurance Brokers to Sonja Trotman, Chief

Executive Officer of the BIDC dated March 24, 2016).

       Indeed, in the June 24, 2015 letter Harrison, BIDC’s BDO sent to Stephen Ollivierre

(Ollivierre), Managing Director of Sentry Insurance Brokers Ltd., Harrison explicitly stated that

the engagement between the insurance brokers, insurance companies, and the BIDC was to last for

twenty-four months, provided that there was no change in the premium paid during the last twelve

months of the contract. See Exhibit A. On June 29, 2015, Harrison, as BIDC’s BDO sent the same

message to Michael Tomlin, Managing Director of CGM Gallagher Insurance Brokers (Barbados)

Ltd (CGM). See Exhibit B. Subsequently, on March 24, 2016, Ollivierre, Managing Director of

CGM sent a letter to Sonja Trotman, the BIDC’s CEO, further confirming that the engagement

between the brokers, insurance companies, and BIDC was for a two-year period. See Exhibit C.

As such, the evidence clearly demonstrated that the contract was intended to last two years, thus,

even assuming the two payments made to Inniss were illegal, they were installment payments

made to influence a single action—the maintenance of the relationship between ICBL and BIDC.

       For approximately twenty-five (25) years prior to 2009, ICBL held the entire insurance

portfolio of the BIDC. With the introduction of brokerage services to the BIDC in 2009, the ICBL



                                                5
has competed with other insurance companies for the BIDC’s business. Since then (2009-2021),

ICBL has been the lead insurer and retained between 55 – 70% of the BIDC portfolio. Since Inniss’

arrest, the BIDC has maintained ICBL as its lead insurer, evidencing the ICBL’s competitive

advantage over other insurers and longstanding relationship with the BIDC.

       Again, assuming arguendo the payments constituted bribes, the method for calculating the

value of same remained fixed throughout the relevant period. According to the Government, each

amount was determined by multiplying a certain percentage by the value of the insurance premium

for a particular year. Moreover, the amount of the specific payments was apparently based on the

total amount of the insurance premiums. Finally, the manner in which the payments were made

remained consistent—ICBL wired funds to Crystal Dental Lab both times.

       Therefore, the facts of this case demonstrate that an enhancement under U.S.S.G.

§2C1.1(b)(1) should not apply.

       2. The Offense Conduct Was Not Sophisticated

       The sophisticated laundering enhancement is inappropriate in this case. The enhancement

is applicable when a defendant’s scheme, viewed as a whole, is “notably more intricate than that

of a garden-variety” scheme. See United States v. Cole, 296 F. App’x 195, 197 (2d Cir. 2008). It

is not easy to define the term “sophisticated means.” To an extent, it is a subjective determination.

What one court views as sophisticated means may not be so viewed by another court. But virtually

every scheme prosecuted by the U.S. Government has, of necessity, an element or degree of

“sophistication.” You get money, you transfer it almost always surreptiously, you spend (or save)

it.

       While this case concerns alleged money laundering, an analysis of the enhancements based

on sophistication in prosecutions for other economic crimes is supportive of our position. In United



                                                 6
States v. Rice, 52 F.3d 843, 844 (10th Cir. 1995), the defendant was a certified public accountant.

He set up two Subchapter S Corporations and treated himself as an employee of each. IRS records

showed that these S Corporations did not file employee withholding forms or pay withholding

taxes. Yet, the defendant’s personal tax return showed deductions as if such payments had been

made. The Government argued that his acts constituted “a complicated scheme of tax fraud

involving several Subchapter S Corporations he established.” Id. at 844. The Tenth Circuit found

that “for three consecutive years, the defendant employed a fairly complicated scheme to receive

tax refunds.” Id. at 850 (emphasis added). Nonetheless, the Tenth Circuit concluded that the

conduct was not sophisticated tax evasion and did not warrant a sentencing enhancement. Id. at

849.

       In United States v. Adepoju, 756 F.3d 250 (4th Cir. 2014), the defendant was convicted of

bank fraud and aggravated identity theft. Although the defendant used forged checks and a stolen

identity to attempt the bank fraud, the Fourth Circuit found that the sophisticated means

enhancement was unwarranted, stating that “sophistication requires more than the concealment or

complexities inherent in fraud.” Id. at 257 (internal citation omitted); see also United States v.

Montano, 250 F.3d 709, 715 (9th Cir. 2001) (finding that because smuggling necessarily involves

concealment, sophisticated means requires more than what is necessary to commit the crime);

United States v. Garcia, 939 F. Supp. 2d 1155, 1215 (D. NM 2013) (finding that although a co-

defendant created false invoices, he did not do so in a particularly complex fashion that made

detection of the offense difficult, and therefore a sophisticated means enhancement was

unwarranted).

       Assuming arguendo the payments constituted bribes, the actions of the parties involved

here were (1) not sophisticated and (2) typical for the charged offense. Specifically, the conduct



                                                7
did not entail multiple levels of layering or integration to disguise the source of the proceeds. There

was a blatantly obvious and traceable “paper trail.” No fictitious entities, false names, or shell

corporations were utilized. Moreover, it is undisputed that Inniss was not responsible for executing

the steps necessary to receive the payments. That responsibility fell squarely on Kamante Millar,

Alex Tasker, and Ingrid Innes.

       It cannot be the case that in every instance of money laundering, the sophisticated

laundering enhancement is applicable. Such a result would double-count and penalize every

defendant for conduct already accounted for in the base offense level under U.S.S.G.

§2C1.1(a)(1)). Rare indeed is it that the recipient of illegally or fraudulently obtained funds retains

the funds openly, publicly, in the same manner and forum as how and where received; (the only

exception is cash, which is not the case here). The concept of sophistication is built into the

guideline range for the underlying crime. To find this particular scheme to be “sophisticated” is to

“double dip” the guidelines.

C.     TOTAL OFFENSE LEVEL

       For the reasons set forth above, Inniss’ total offense level should be twenty-four (24), not

twenty-eight (28). A total offense level of twenty-four (24) and criminal history category of I

results in an advisory sentencing guideline range of fifty-one (51) to sixty-three (63) months

imprisonment. However, that range continues to overstate the seriousness of this offense. And as

further noted below, several mitigating factors support a far lower sentence as being reasonable.

                   IV.     REQUEST FOR A REASONABLE SENTENCE

       As this Court well knows, “[t]he Guidelines are not only not mandatory on sentencing

courts; they are also not to be presumed reasonable.” Nelson v. United States, 555 U.S. 350, 352

(2009) (emphasis on original); Cavera, 550 F.3d at 189 (a district court may not presume that a



                                                  8
sentence within the Guidelines range is reasonable). “The corollary of that proposition is that

district judges have an obligation to consider whether a sentence other than a Guidelines sentence

would be sufficient, but not greater than necessary, to serve the purposes of sentencing” under 18

U.S.C. § 3553(a). See United States v. Corsey, 723 F.3d 366, 382 (2d. Cir. 2013) (Underhill, J.,

concurring).

       Moreover, unless otherwise prohibited by law, this Court “may consider, without

limitation, any information concerning the background, character and conduct of [a] defendant.”

U.S.S.G. § 1B1.4; see also 18 U.S.C. § 3661 (“No limitation shall be placed on the information

concerning the background, character, and conduct of a person convicted of an offense which a

court of the United States may receive and consider for the purpose of imposing an appropriate

sentence.”).

       18 U.S.C. § 3553(a) obliges the Court, “in determining the particular sentence to be

imposed[,]” to consider:

               (1) the nature and circumstances of the offense and the history and
                   characteristics of the defendant;

               (2) the need for the sentence imposed to—

                      (A)     reflect the seriousness of the offense, promotes respect
                              for the law, and provides just punishment for the
                              offense;

                      (B)     provide adequate deterrence to criminal conduct;

                      (C)     protect the public from future crimes of the defendant;
                              and

                      (D)     provide the defendant with needed educational or
                              vocational training, medical care, or other correctional
                              treatment in the most effective manner.

               (3) the kinds of sentences available;



                                                 9
               (4) the kinds of sentence and the sentencing range established for—

                       (A)     the applicable category of offense committed by the
                               applicable category of defendant as set forth in the
                               guidelines—

                          *               *               *               *

               (5) any pertinent policy statement—

                          *               *               *               *

               (6) the need to avoid unwarranted sentence disparities among
                   defendants with similar records who have been found guilty of
                   similar conduct; and

               (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a)(1)–(7).

       Inniss respectfully asks this Court to look beyond the advisory sentencing guidelines range

and instead focus on the principles pronounced by the United States Supreme Court and the factors

set forth in 18 U.S.C. § 3553(a), and thereafter impose a reasonable sentence.

                                   A. MITIGATING FACTORS

   1. THE GUIDELINES OVERSTATE THE SERIOUSNESS OF THE OFFENSE

       The underlying basis for the Government’s prosecution of Inniss—that his conduct violated

the Prevention of Corruption Act of Barbados—confirms that while this offense was serious, it

certainly is not the most serious of offenses for which a total offense level between 24 and 28 is

established. For example, if Inniss had been convicted of stealing more than $9,500,000 but less

than $25,000,000 from an individual, his total offense level would still approximately be 28. See

U.S.S.G. §§2B1.1(a)(2), 2B1.1(b)(1)(K), 2B1.1(b)(2)(A). Even if Inniss had assaulted someone

with a gun, causing them serious bodily harm, under the aggravated assault guideline his total

offense level would only be 26. See U.S.S.G. §§2A2.2(a), and 2A2.2(b). Here, there were no



                                                 10
physical victims, and to the extent that any harm resulted from this offense (and none did), it did

not affect this community—or the Barbadian community for that matter. See United States v.

Whitehead, 532 F.3d 991, 993 (9th Cir. 2008) (affirming a downward variance to probation in a

case involving the sale of counterfeit access cards in violation of the Digital Millennium Copyright

Act based in part on the District Court’s finding that the defendant’s crime “[di]d not pose the

same danger to the community as many other crimes”).

       To be sure, corruption is a serious crime, and the need to root out such behavior in our

society is more pronounced now than ever before. However, Inniss has not been charged with any

violation of the Prevention of Corruption Act in his home country, where presumably the greatest

interest in prosecuting such violations would or should be.

       ICBL is firmly entrenched as the largest insurance provider in Barbados and enjoys

significant competitive advantages as a result of its status. Of the all the insurers competing for the

BIDC’s business, it is undisputable that ICBL offered the best terms and was least likely to face

liquidity/solvency problems in the face of potential catastrophic loss to the BIDC’s properties. See

Government Exhibit 126 attached hereto as Exhibit D at 2 (BIDC Board Meeting Minutes on June

22, 2015, stating same). It is clear the Barbadian community and the BIDC did not suffer any harm

from the allegations against Inniss or the conduct at issue.

       The advisory guidelines range here is a classic example of how multiple overlapping

guidelines interact to produce unreasonable sentences. This is especially true in this case, given

that Inniss is a first-time, non-violent offender. The United States Sentencing Commission has

acknowledged that “as more and more adjustments are added to the sentencing rules, it is

increasingly more difficult to ensure that the interactions among them, and their cumulative effect,

properly track offense seriousness.” See “Fifteen Years of Guidelines Sentencing: An Assessment



                                                  11
of How Well the Federal Criminal Justice System is Achieving the Goals of Sentencing Reform,”

United States Sentencing Commission (November 2004) at 137-38.2 There is also “considerable

evidence that even relatively short sentences can have a strong deterrent effect on prospective

‘white collar’ offenders.” See Adelson, 441 F. Supp. 2d. at 514. However, “the bare assertion of

the need to deter, unconnected to the background and characteristics of a defendant or the nature

and circumstances of a crime, provides only superficial support for a sentence of imprisonment.”

Corsey, 723 F.3d at 381. (Underhill, J., concurring). We have made that “connection” here.

       The Court should also bear in mind the significant collateral consequences Inniss has

already faced as a result of his conviction. See United States v. Stewart, 590 F.3d 93, 141 (2d Cir.

2009) (“It is difficult to see how a court can properly calibrate ‘just punishment’ if it does not

consider the collateral effects of a particular sentence.”). His political career is over. Prospects of

future employment are significantly diminished given his age and the stigma associated with a

felony conviction. Id. (approving a variance from guidelines of 78-97 months to 20 months

because defendant's conviction impacted his ability to pursue a career as an academic or translator).

Since his arrest and even more so since his conviction, Inniss has been (1) restricted to the Middle

and Southern Districts of Florida and Eastern District of New York (for Court appearances), (2)

worn an ankle monitor and (3) separated from most of his family and friends for the past thirty-

two (32) months. He also has not been able to complete his Doctoral degree coursework at Walden

University or find employment.

       “Ultimately, ‘[t]he touchstone of “reasonableness” is whether the record as a whole reflects

rational and meaningful consideration of the factors enumerated in 18 U.S.C. § 3553(a).” See




2
  Available at: https://www.ussc.gov/sites/default/files/pdf/research-and-publications/research-
projects-and-surveys/miscellaneous/15-year-study/15_year_study_full.pdf
                                                  12
United States v. Tomko, 562 F.3d 558, 568 (3d. Cir. 2009) (citation omitted). As established above,

the Government’s position and Probation Office’s calculations of the federal sentencing guidelines

grossly overstate the seriousness of this crime.

    2. THE HISTORY AND CHARACTERISTICS OF DONVILLE INNISS

        Congress has directed that a defendant’s personal characteristics should be considered

equally with “the nature and circumstances of the offense.” 18 U.S.C. § 3553(a)(1). Yet these

factors are given no weight in the guidelines calculation; indeed, the Guidelines recognizes only

the defendant’s criminal record (providing for higher offense levels for a greater criminal history,

rather than reductions for no prior record). See Rita v. United States, 551 U.S. 338, 364-65 (2007)

(“The Commission has not developed any standards or recommendations that affect sentencing

ranges for many individual characteristics. Matters such as age, education, mental or emotional

condition, medical condition (including drug or alcohol addiction), employment history, lack of

guidance as a youth, family ties, or military, civil, charitable, or public service are. . . matters that

§ 3553(a) authorizes the sentencing judge to consider.”); see also United States v. Prosperi, 686

F.3d 32, 39 & 45 (1st Cir. 2012) (affirming a downward variance from an advisory guideline range

of 87–108 months to home detention because the guidelines did not take into account the personal

characteristics of the defendant); United States v. Martin, 520 F.3d 87, 93 (1st Cir. 2008) (affirming

a 91-month variance down from the guideline range based in part on the defendant’s “personal

qualities indicating his potential for rehabilitation”). Therefore, we urge the Court to balance the

presumptively not reasonable federal sentencing guideline calculations by giving fair and due

consideration to the history and characteristics of Inniss that weigh heavily in favor of a

significantly below-guidelines sentence.




                                                   13
       Donville O’Niel Inniss was born on January 1, 1966, in the island nation of Barbados.

Inniss grew up in poverty as one of eight siblings in a small fishing village named Bayfield. His

father, Joseph, was a fisherman and his mother, Jasmine, a homemaker. Despite his family’s

humble lifestyle, Inniss’ parents instilled in him the importance of family, faith, and of caring for

others and giving to the community. Inniss’ ambition and motivation to better the lives of his

family and those in his community enabled him to make something of himself. In many ways his

story, prior to the events of this case, is one of success and triumph over the hardships those living

in island nations endure on a daily basis. Indeed, Inniss has prioritized teaching his own sons, Kofi

and Kyle, the value of hard work, dedication, and the role that sacrifice plays in the journey of life.

       Inniss attended public school throughout his life, eventually enrolling at the University of

the West Indies in Barbados, where he majored in Public Sector Management and also served as

the President of the Barbados Student Association. After completing his bachelor’s degree, Inniss

obtained his master’s degree in business administration because he understood that an education

provided his only sustainable escape from poverty. Besides ensuring that his sons would have

access to the best education possible, Inniss has dedicated significant time throughout his life to

helping the less fortunate obtain educations of their own. Inniss was raised in the Anglican Church

in Barbados, where he assisted as an alter server and with the Sunday School classes. He also

served as President of one of the Rotary Clubs in Barbados, providing voluntary community

service to the young and needy in Barbadian society before entering the world of politics. A more

detailed description of Inniss’ community involvement and charitable acts is set forth in Section 3

(Inniss’ Charitable Works and Extensive Public Service).

       As a proud Barbadian, Inniss’ decision to enter the political arena was motivated by his

love of country and desire to give back and improve the lives of his fellow countrymen. While his



                                                  14
roles as a Member of Parliament and Minister of Industry, International Business, Commerce, and

Small Business Development in Barbados always occupied a substantial amount of his time,

Inniss’ primary concern always has been, and always will be, his family and community. When

asked what accomplishment he is most proud of, Inniss is quick to say his two sons, followed

closely by his decision to marry his wife, Gail, with whom Inniss has been for over thirty (30)

years.

         We urge this Court not to define Donville Inniss by the conduct at issue here. In its remarks

on the effect of incarceration on first-time, nonviolent offenders, the First Circuit in Prosperi

recognized the punishment inherent to those who are thrust into the criminal justice system:

                I think it is very difficult at times, for those of us who are judges or
                prosecutors or lawyers, to put ourselves in the shoes of a person with
                no prior experience with the criminal justice system who finds
                himself or herself accused of a crime. I do not think, sometimes, we
                fully recognize the anguish and the penalty and the burden that
                persons face when called to account, as these men are, for the wrong
                that they committed.

686 F.3d at 48.

         Inniss’ personal characteristics and life history cry out for significant mitigation.

   3. INNISS’ CHARITABLE WORKS AND EXTENSIVE PUBLIC SERVICE

         Courts have recognized that a defendant’s charitable works and community involvement

can justify a downward departure or variance. See United States v. Thurston 544 F.3d 22 (1st Cir.

2008) (affirming District Court’s sentence of 3 months rather than 60-month guideline term for

Medicare fraud conspiracy of more than $5 million, citing, among other things, defendant’s

charitable work, community service, and generosity with his time); United States v. Cooper, 394

F.3d 172 (3d Cir. 2005) (affirming 4-level downward departure to probation in securities fraud

and tax evasion case based on defendant’s good works where guidelines called for 14-21 months;



                                                   15
defendant did not simply donate money to charity but made “hands on personal sacrifices which

have a dramatic and positive impact on the lives of others.”); United States v. Serafini, 233 F.3d

758 (3d Cir. 2000); United States v. Woods, 159 F.3d 1132 (8th Cir. 1998) (defendant’s

exceptional charitable efforts, in taking in two troubled young women, financing their private

education, and assisting an elderly friend’s move from a nursing home, justified a downward

departure).

       Inniss has devoted a substantial amount of his time and resources giving back to those in

need. During his tenure as a Member of Parliament, Inniss (1) organized annual luncheons for

Easter, Christmas, and Mother’s Day to celebrate the members of his community; (2) established

a community funeral grant to help his constituents defray the burial costs for their loved ones; (3)

arranged benefit concerts and distributed gifts to children, the disabled, and senior citizens during

the holiday season; and (4) coordinated volunteer environmental cleanup efforts. Inniss cares

deeply about ensuring Barbadian youth have access to education, and he was heavily involved in

financially assisting the West Terrace Primary School and other schools. Inniss donated sporting

equipment for cricket, soccer, tennis teams, netball, and dominoes teams as well as contributions

to the costs of training and educational activities, often with his own funds, sometimes with third

party donations or contributions. Every year, Inniss religiously donated school supplies to the

children of his constituency (St. James South).

       These are just a few of the ways that Inniss has devoted his efforts to helping the less

fortunate, and Inniss hopes the Court will see that he is not a man motivated by greed or personal

gain, but rather someone who genuinely cares for others and strives to help those in need:

               “If ever a man is to receive credit for the good he has done, and his
               immediate misconduct assessed in the context of his overall life
               hitherto, it should be at the moment of his sentencing, when his very
               future hangs in the balance. This elementary principle of weighing

                                                  16
               the good with the bad, which is basic to all the great religions, moral
               philosophies, and systems of justice, was plainly part of what
               Congress had in mind when it directed courts to consider, as a
               necessary sentencing factor, ‘the history and characteristics of the
               defendant.’”

United States v. Adelson, 441 F. Supp. 2d 506, 514 (S.D.N.Y. 2006), aff’d 301 Fed. Appx 93 (2d

Cir. 2008).

   4. INNISS’ AGE AND PRECARIOUS HEALTH

       “While the Guidelines discourage the use of age as a reason for departure . . . it is entirely

rational to consider this factor in setting a sentence in the Court's discretion.” See Emenegger, 329

F.Supp.2d at 428; see also United States v. Pepper, 562 U.S. 476, 504 (2011) (remanding for

resentencing because court of appeals erred in “categorically precluding” the District Court from

exercising its discretion based upon policy disagreements); United States v. Simmons, 568 F.3d

564, 569 (5th Cir. 2009) (remanding for reconsideration because the district court erroneously

believed that it could not disagree with the guideline policy statement regarding age because

“Kimbrough does not limit the relevance of a district court’s policy disagreement with the

Guidelines to the situations such as the cocaine disparity and whatever might be considered

similar”).

       Inniss suffers from hypertension, obstructive sleep apnea, type 2 diabetes, and high

cholesterol. He is currently prescribed a regiment of medications for each of these ailments. Along

with his age (55 years old), this combination of conditions places Inniss at risk of contracting a

severe case of COVID-19. The World Health Organization explained that, “individuals at highest

risk for severe disease and death include people aged over 60 years and those with underlying

conditions such as hypertension, diabetes, cardiovascular disease, chronic respiratory

disease and cancer.” See Report of the WHO-China Joint Mission on Coronavirus Disease 2019



                                                 17
(COVID-19), World Health Organization (Feb. 28, 2020), at 12 (emphasis added)3. The CDC has

reported that, during a study of COVID-19 patients conducted in March of 2020, “approximately

90% of hospitalized patients identified…had one or more underlying conditions, the most common

being obesity, hypertension, chronic lung disease, diabetes mellitus, and cardiovascular disease.”

See Centers for Disease Control, Morbidity and Mortality Weekly Report (April 8, 2020),

Hospitalization Rates and Characteristics of Patients Hospitalized with Laboratory-Confirmed

Coronavirus Disease 2019–COVID-NET, 14 States, March 1–30, 2020.4

        Older inmates, particularly those first incarcerated at an older age, have a much different

experience of incarceration than younger inmates, and their specific needs are not generally

addressed by typical correction programs. Moreover, in the event a custodial sentence of length,

is imposed, there is a strong likelihood of Inniss falling quite ill, possibly even perishing in prison,

should he contract a severe case of COVID-19 due to his underlying health issues. Inniss

respectfully asks the Court to be mindful of his age and health when fashioning its sentence. It

should also be noted, that if placed on probation and permitted to return (or involuntarily deported)

to Barbados, Inniss is entitled to free healthcare in his homeland.

    5. INNISS’ LOW LIKELIHOOD TO RECIDIVATE

        In 2004, the Federal Sentencing Commission published a report which presented a

statistical analysis of the characteristics associated with the likelihood of a person recidivating.

The study showed that (1) those sentenced under economic crime guidelines were less likely to

recidivate than those sentenced under other guidelines; (2) individuals over the age of fifty (50)


3
  See: https://www.who.int/docs/default-source/coronaviruse/who-china-joint-mission-on-covid-
19-final-report.pdf (finding fatality rates for patients with Covid-19 and comorbid conditions to
be: “13.2% for those with cardiovascular disease, 9.2% for diabetes, 8.4% for hypertension,
8.0% for chronic respiratory disease, and 7.6% for cancer”).
4
  See: https://www.cdc.gov/mmwr/volumes/69/wr/pdfs/mm6915e3-H.pdf

                                                  18
were the least likely to reoffend; (3) first-time offenders were less likely to recidivate than repeat

offenders; (4) those who were employed were less likely to recidivate than those who were

unemployed; (5) non-drug users were less likely to recidivate than drug users; (6) married

individuals were less likely to reoffend compared to those that had never been married or were

divorced; (7) college graduates were significantly less likely to reoffend than those with lower

levels of educational attainment; and (8) people who received non-incarcerative sentences were

less likely to reoffend than those who received sentences involving incarceration. See “Measuring

Recidivism: The Criminal History Computation of the Federal Sentencing Guidelines,” United

States Sentencing Commission (May 2004) at 28-32.5 Each of these aforementioned factors

strongly supports a finding that Inniss poses virtually no risk of reoffending.

       The Eleventh Circuit discussed the likelihood of recidivating in United States v. Clay, 483

F.3d 739 (11th Cir. 2007). In Clay, the District Court sentenced the defendant to 60 months, even

though his guidelines were 188-235 months, as a result of the District Court’s view that the

defendant was not likely to re-offend. Id. at 742-43. In affirming the defendant’s sentence, the

Eleventh Circuit stressed that a sentencing Court is “require[d] . . . to consider characteristics of

the defendant and the offense that make it more or less likely that the defendant will reoffend.” Id.

at 745. Because the defendant in that case had “fundamentally changed since his offense” and

“pose[d] a lesser risk to the community,” the Eleventh Circuit determined that the sentencing court

was correct in issuing a variance. Id. at 746. See also Gall v. United States, 552 U.S. 38, 57–59

(2007); United States v. Cherry, 487 F.3d 366, 369–70 (6th Cir. 2007) (granting significant

downward variance from the guideline range where the defendant presented a low risk to




5
  Available at: https://www.ussc.gov/sites/default/files/pdf/research-and-publications/research-
publications/2004/200405_Recidivism_Criminal_History.pdf
                                                 19
reoffend); Prosperi, 686 F.3d at 48 (affirming non-incarcerative sentence where there was no risk

of recidivism).

       Inniss is not a U.S. citizen and is thus subject to the inevitable immigration removal

proceedings, further reducing the infinitesimal likelihood of him reoffending. See United States v.

Morales-Uribe, 470 F.3d 1282, 1287 (8th Cir. 2006) (observing that “the need to protect the public

from a defendant may be reduced in a case where, upon immediate release from incarceration, the

Government will deport the defendant”); See United States v. Emmenegger, 329 F.Supp.2d 416,

428 (S.D. NY 2004) (considering fact that, unlike many alien offenders, defendant entered the

United States legally and emigrated from a country that is not a source of substantial illegal

immigration into the U.S., which made it “highly unlikely” that he would sneak back into the

United States to commit additional crimes after deportation).

       Inniss respectfully requests the Court, when fashioning his sentence, to consider his

extremely low likelihood of reoffending.




                                                20
                                     V.      CONCLUSION

       “It has been uniform and constant in the federal judicial tradition for the sentencing judge

to consider every convicted person as an individual and every case as a unique study in the human

failings that sometimes mitigate . . . the crime and the punishment to ensue.” Koon v. United States,

518 U.S. 81, 113 (1996). For the reasons stated above, the facts and circumstances of this case

and, Inniss’ personal history, individual characteristics, charitable and community works, previous

unblemished record, age and health warrant the imposition of probation, which would be a

reasonable sentence though it is below the presumptively not reasonable advisory sentencing

guideline range.

                                                      Respectfully submitted,

                                                      GRAYROBINSON, P.A.
                                                      Attorneys for Defendant
                                                      333 S.E. 2nd Avenue, Suite 3200
                                                      Miami, Florida 33131
                                                      Telephone: (305) 416-6880
                                                      Facsimile: (305) 416-6887
                                                      joel.hirschhorn@gray-robinson.com

                                                      By:     s/Joel Hirschhorn
                                                              JOEL HIRSCHHORN
                                                              Florida Bar #104573




                                                 21
                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on March 30, 2021 I electronically filed the foregoing with

the Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing

to all counsel of record.

                                                   s/Joel Hirschhorn
                                                   JOEL HIRSCHHORN




                                              22
EXHIBIT A
           GOVERNMENT
             EXHIBIT
              127
        18 CR 134 (S-2)(KAM)

DOJ-CDL-000513787
DOJ-CDL-000513788
EXHIBIT B
           GOVERNMENT
             EXHIBIT
              128
        18 CR 134 (S-2)(KAM)




DOJ-CDL-000513789
DOJ-CDL-000513790
EXHIBIT C
   GOVERNMENT
     EXHIBIT
      133              DOJ-CDL-000513835
18 CR 134 (S-2)(KAM)
DOJ-CDL-000513836
EXHIBIT D
               GOVERNMENT
                 EXHIBIT
                    126
            18 CR 134 (S-2)(KAM)




DOJ-CDL-000513781
DOJ-CDL-000513782
DOJ-CDL-000513783
DOJ-CDL-000513784
DOJ-CDL-000513785
DOJ-CDL-000513786
